DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 07/24/2020 and 6/21/2021 been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 6 recites the limitation “ a fixation portion that comes into contact with a peripheral edge of the radome and fixes the radome…”It is unclear what is meant by fixing the radome.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and  7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0069950) in view of Krantz et al (US 9,778,368).
Regarding claim 1, Kim et al teach in figures (1-4) an antenna module comprising (See abstract): a first antenna (110) having a first radiation surface (112) inclined relative to a placement (figure 4); and a second antenna (120) having a second radiation surface (122) inclined in a direction different from the first antenna (See figure 4;See abstract; See [0071]).

Regarding claim 2, the combination of Kim et al and Krantz et al teaches in (figures 1-4 of Kim et al) an antenna module wherein a first antenna (110) and a  second antenna (120) are arranged such that a normal direction of the first radiation surface (112) and a normal direction of the second radiation surface (122) cross each other on a side where both radiation surfaces are present (See figure 4).
Regarding claims 3 and 4, the combination of Kim et al and Krantz et al teaches in (figures1-4 of Kim et al) an antenna module comprising a circuit substrate (150) to which an RF circuit made of portions (131), (132) is provided.  The combination of Kim et al and Krantz et al does not specifically teach a bend-like bending portion such as a cable, which is bendable, provided on a base end side of the first antenna and the second 
Regarding claims 5, the combination of Kim et al and Krantz et al teaches in (figures1-4 of Kim et al) an antenna module comprising a box-shaped housing (101) of which one face forms the placement plate (inherent since the first and second antennas must be placed on one of the faces of the housing), the housing storing the first antenna and the second antenna therein.  The combination of Kim et al and Krantz et al does not teach the housing has retaining portions which retain the first antenna and the second antenna in a state in which the first antenna and the second antenna are inclined.  However, this limitation is also inherent in the combination of Kim et al and Krantz et al.  Since the combination teaches that the first antenna and the second antenna are inclined (See figure 4; See [0071]) and are stored in a housing (101), there must be some retaining portions in the housing to keep the antennas in an inclined position.
Regarding claim 5, the combination of Kim et al and Krantz et al teaches in (figures1-4 of Kim et al) an antenna module wherein the first 
	Regarding claims 8 and 9, the combination of Kim et al and Krantz et al teaches in (figures1-4 of Kim et al) an antenna module wherein the antenna module is for use in a vehicle that comprises said antenna module (See figure 14 of Kim et al).
Regarding claim 10, the combination of Kim et al and Krantz et al teaches in (figures1-4 and 14 of Kim et al) an antenna module wherein the antenna module (11) is attached to an opening provided in a body of the vehicle (fig 14) such that a surface of the radome is flush with a surface of the body, the radome being flush with the body of the vehicle because the radome is housing the antenna module.
Regarding claim 11, the combination of Kim et al and Krantz et al teaches in (figures1-4 and 14 of Kim et al) wherein the first antenna (110) and the second antenna (120) are inclined such that the first radiation surface (112) and the second radiation surface (122) face toward a center side of the placement plane (See figure 4;See abstract; See [0071]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/       	  Primary Examiner, Art Unit 2845